     Case 3:20-cv-01335-C Document 1 Filed 05/21/20                Page 1 of 45 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TERRENCE HOWARD O’NEAL                        §
                                              §
                                              §
              Plaintiff,                      §
                                              §
                                              §
                                              §
v.                                            §        Civil Action No.: 3:20-cv-1335
ULTRAVISION TECHNOLOGIES,                     §
                                              §
LLC, and ACTIVE
                                              §
INTERNATIONAL, INC.                           §
                                              §
                Defendants                    §        JURY TRIAL DEMANDED

                           PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW Plaintiff Terrence Howard O’Neal (“Plaintiff” or “O’Neal”) complaining

of Defendants, Ultravision Technologies LLC, (“Defendant”, “Ultravision”, “the Company” or

“UT”), and Active International, Inc. (“Active International” or “Active”) (collectively

“Defendants”) and for causes of action states as follows:

                                                  I.

                                       INTRODUCTION

       1.01    Plaintiff would show that Defendants, acting in collusion, willfully misled Plaintiff

when Defendants’ senior management negotiated Plaintiff’s Employment Agreement.

(“Agreement”) Defendants through senior executives omitted key facts regarding Ultravision’s

operations. Less than four months of the parties’ executed the Agreement, Ultravision, under the

direction of its parent, Active International terminated Plaintiff’s, employment as President &

Chief Operating Officer. Defendants’ agents told Plaintiff that he and Ultravision’s entire

workforce would be terminated without cause. Plaintiff presented Defendants with his “Notice of


Original Complaint                                                                Page 1
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                    Page 2 of 45 PageID 2



Resignation For Good Reason” and demanded payment of his contractual severance and

guaranteed incentive payments. Even though Defendants conceded their obligations to pay

Plaintiff his contractual severance and incentives under the Agreement, Defendants still refuse to

pay Plaintiff his contractual severance and guaranteed incentive payments.

                                                  II.

                                      JURISDICTION AND VENUE

       2.01        This Court has jurisdiction under 28 U.S.C. USC s 1332, because there is total

Diversity between the parties and the amount in controversy is in excess of $5000.06 of costs and

attorney’s fees.

       2.02        Venue for all causes of action stated herein lies in the Northern District of Texas

because the acts alleged in this Complaint took place, in whole or in part, within the boundaries of

this District pursuant to 28 U.S.C. §1391.

                                                  III.

                                              PARTIES

       3.01    Plaintiff is an individual, who at a all times relevant herein, a resident of the state

of Texas. Claimant can be reached through the undersigned counsel.

       3.02    Defendant, Ultravision Technologies, LLC is a Delaware corporation authorized to

do business in the state of Texas. Defendant’s principal place of business located at 4542 McEwen

Road, Dallas, Texas 75244. Defendant may be served through its registered agent Corporation

Service Company dba CSC – Lawyers Incorporating Service Company located at E. 7th Street,

Suite 620, Austin, Texas 78701-3218, or wherever found.

       3.03    Defendant, Active International is UltraVision’s parent corporation and/or affiliate.

Active International is an ESOP corporation who has conducted business in the state of Texas,




Original Complaint                                                                   Page 2
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                   Page 3 of 45 PageID 3



directly or indirectly, through itself or through one or more intermediaries including but not limited

to Active Media, and has control or is controlled by, or is under common control with UltraVision.

Active International’s principal place of business located at One Blue Hill Plaza, Pearl River, NY

10965. Active International may be served upon its registered agent or any of its officers or

directors, wherever found.

                                                 IV.

                                AGREEMENT TO ARBITRATE

          4.01   Pursuant to the Employment Agreement (the “Agreement”) between Plaintiff and

Ultravision, all disputes arising under the Agreement are to be resolved through arbitration before

the AAA. A copy of the parties’ Employment Agreement, containing an agreement to arbitrate,

is attached hereto as Exhibit A. Plaintiff timely filed a claim for arbitration with the American

Arbitration Association and presented his demand for damages in the form of unpaid severance,

health insurance coverage, incentives, legal fees, and all other damages arising out of Defendant’s

breach.

          4.02   Defendant refused to comply with its own arbitration procedure and failed to pay

the AAA the requisite arbitration fees. As a result of Ultravision’s failure to cooperate with its

own arbitration rules, the arbitration proceedings were closed. Now, after an unnecessary delay,

Plaintiff now proceeds with the instant complaint before this Court.

                                               V.

                                  FACTUAL ALLEGATIONS

          5.01   In early Spring, 2019, Plaintiff and Defendant Ultravision in conjunction with

Active International, negotiated at arm’s length the terms of Plaintiff’s employment agreement.

(“Agreement”) and executed the same on or about May 24, 2019.




Original Complaint                                                                  Page 3
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                  Page 4 of 45 PageID 4



       5.02    Participating in the negotiations were senior executive management from both

Ultravision and Active International. Specifically, Alan Elkin, Chairman and CEO at Active

International, Mel Lazar, Board Member at Active International, and Jay Santamaria, Advisor to

Chairman and Chief of Staff at Active International, participated in the negotiations.

       5.03    Active International essentially conducted all of the negotiations without the

knowledge of the CEO of Ultravision. Specifically, Jay Santamaria (“Santamaria”), Active’s

Chief of Staff, first contacted Plaintiff in June 2018, approximately six (6) months before being

introduced to the CEO of Ultravision. Mr. Santamaria stated further that Ultravision’s CEO Bill

Hall (“Hall”) was not trusted. Plaintiff discovered that the management of Active International

and Ultravision are so intertwined such that one is the alter ego of the other.

       5.04    From January to April, 2019, Active International stated that they could not bring

Plaintiff on until UltraVision had proper funding to run the company.

       5.05    On March 19, 2019, Alan Elkin (“Elkin”), CEO for Active, told Plaintiff in a phone

call that it would be morally wrong to bring Plaintiff on board with the company without sufficient

funding to bring the company forward.

       5.06    Elkin told Plaintiff that UltraVision would obtain funding by either: (a) securing

additional financing from Longford Capital; or (b) securing the order from Clear Channel UK

which came with a 50% deposit. One of these two (2) funding sources needed to be finalized

before Plaintiff could be signed on.

       5.07    On April 9, 2019, Hall emailed Plaintiff to confirm that the financing from

Longford would be available by May 15, 2019, at which time UltraVision would have sufficient

funding to run the company. Financing from Longford actually arrived between May 15, 2019

and May 24, 2019.




Original Complaint                                                                Page 4
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 5 of 45 PageID 5



       5.08    Under the terms of the Agreement, the parties agreed that Plaintiff would assume

the role of President & Chief Operating Officer for an initial term of three (3) years at an annual

salary of $350,000 (“base salary”).

       5.09    The Agreement further provided that Plaintiff would receive an incentive bonus

with the target amount of $250,000 if Plaintiff met or exceeded the annual performance objectives

and operating metrics in Schedule B of the Agreement.

       5.10    Defendant Active International guaranteed that Plaintiff would receive an

incentive bonus of $50,000 in 2019, and $100,000 in 2020 (“Guaranteed Incentive Bonuses”).

These amounts were payable if Plaintiff was terminated without cause or resigned for good reason

during the four (4) month period prior to the normal bonus payment dates.

       5.11    The terms “Termination without Cause” and “Resignation for Good Reason” are

defined in Paragraph 6.4 of the Agreement, which states in pertinent part:

               “In the event of such termination (Termination Without Cause or
       Resignation for Good Reason), the Employee (Claimant) shall be entitled to receive
       the accrued amounts, and subject to the Employee’s compliance with Sections 7, 8
       and 9 of this Agreement and his execution of a release of claims in favor of the
       Company, its affiliates, and their respective officers and directors in a form
       provided by the company (the “Release”), the Employee shall be entitled to receive:
       (i), continued base salary for 12 months (Severance Payments) following the
       termination date payable in equal installments in accordance with the company’s
       normal payroll practices; (ii) COBRA coverage until the end of the severance or
       until Employee becomes eligible for another employers groups health plan,
       whichever occurs first; (iii) if the annual performance objectives are met for the
       year in which termination occurs, the incentive bonus prorated for the number of
       days from the start of the year until the termination; and (iv) any remaining amounts
       to be paid under the phantom plan (in respective rights that it invested and exercise
       under Fenton unit plan) on the date for date such payments are required pursuant to
       the Fenton unit plan; any unvested or exercise rights under the Fenton unit plan as
       of the termination date shall be forfeited.”

       (See Exhibit A)




Original Complaint                                                                Page 5
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 6 of 45 PageID 6



       5.12    On or about September 12, 2019, Plaintiff was informed in a conference call with

company board members and senior executive managers Mel Lazar (“Lazar”) and Gary Steinbeck

(“Steinbeck”) that Defendant intended to terminate all employees, including Plaintiff, effective

September 13, 2019. At no time did Plaintiff engage in conduct that would be grounds for

termination.

       5.13    Defendant failed to give Plaintiff the requisite 30 days’ notice of its intention to

terminate Plaintiff’s employment. In the same conference call, Defendant confirmed that Plaintiff

was not being terminated “for cause” as that term is defined in the Agreement.

       5.14    Defendant’s stated reason given for the termination was that it had changed its

strategic direction and was ceasing operations. Defendant’s board of directors then directed

Plaintiff to terminate all Ultravision employees effective September 13, 2019.

       5.15    In the same September 12, 2019 conference call, Defendant’s board acknowledged

Defendant’s contractual obligations to Plaintiff with regard to severance, back pay, unreimbursed

expenses and incentives. Defendant further represented to Plaintiff that he would not be bound by

any noncompete clause more fully described under Section 9 of the Agreement. A copy of

Steinbeck’s November 1, 2019 correspondence is attached hereto as Exhibit B.

       5.16    In the course of the conference call, Plaintiff learned from Mel Lazar that Hall,

while acting as CEO of UltraVision, had mismanaged certain funds for unauthorized purposes.

Defendants had not disclosed these facts during the negotiations for Plaintiff’s Employment

Agreement and deliberately withheld this information from Plaintiff with the intent that Plaintiff

would rely on the representations and would enter into the Agreement.

       5.17    When Plaintiff arrived to begin managing UltraVision, Plaintiff discovered that the

company had already spent the financing provided by Longford and had applied the financed funds




Original Complaint                                                                Page 6
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 7 of 45 PageID 7



to other ongoing liabilities, that would later be determined, which should have been ear-marked

for payment to other service providers who were expressly identified in the lending agreement.

Consequently, there was no money left for Plaintiff to successfully run the company operations.

Plaintiff further discovered that UltraVision had used the money earmarked for Plaintiff’s use to

run the company before the employment agreement was signed on May 24, 2019. Defendants

withheld this information from Plaintiff throughout the negotiations.

       5.18    Plaintiff did not discover this until after he reported to UltraVision. In a closed-

door meeting with “Tandy Robinson (”Robinson”), UltraVision’s Finance Director and Dan

O’Brien (“O’Brien”) UltraVision’s counsel, O’Brien and Robinson disclosed to Plaintiff that

Ultravision’s CEO, Hall had misdirected the funds, contrary to the terms dictated by the Longford

lending agreement. Robinson wanted Plaintiff to be aware of this activity and to take steps to

ensure there was no further mismanagement of funds.

       5.19    After meeting with Robinson and O’Brien, Plaintiff immediately began an

investigation into the issue of mismanagement of the funds and the trail of the funds. On

September 12, 2019, Mel Lazar confirmed that he was aware of Hall’s activity. Lazar actually

disclosed this in the same meeting, where Lazar announced that everyone in the company,

including Plaintiff, would need to be terminated.

       5.20    These facts constitute further good reason, as that term is defined under the

Agreement, for Plaintiff’s resignation from Ultravision, without risk of forfeiture of severance.

       5.21    On September 13, 2019 Plaintiff, through his legal counsel, tendered to Defendant

and its parent company, Active International, his Notice of Resignation for Good Reason. A copy

of said notice is attached hereto as Exhibit C.




Original Complaint                                                                Page 7
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                Page 8 of 45 PageID 8



       5.22 In his notice of separation, Plaintiff also specifically stated what was owed to him

under the terms of the Agreement, as follows:

   A. Payment of his base salary through October 13, 2019;

   B. Severance payments (12 month’s salary) totaling$350,000, payable monthly;

   C. Guaranteed 2019 Bonus of $50,000;

   D. Additional unpaid vacation days be paid upon signing of this agreement (September 13 -

       October 13, 2019);

   E. Reimbursement of all business expenses through October 13, 2019;

   F. Reimbursement of all temporary living expenses;

   G. Reimbursement of all moving expenses up to $58,000 to be paid directly AND to include

       any lease cancellation fees and additional storage charges for Plaintiff’s Dallas apartment

       not foreseen in the original agreement due to early termination;

   H. 12 months’ insurance coverage whether under COBRA ($618.70/month x 12) or paid for

       separately;

   I. Legal fees in conjunction with this employment agreement; and

   J. Tax impact of the $67,000 moving expenses and temporary living expenses of

       approximately $30,000.00.

       5.23    Plaintiff performed all conditions precedent under the Agreement for the

aforementioned payments.

       5.24    As of this date, Defendant has neglected and refused to pay that which is listed in

section 5.22 above, including but not limited to Plaintiff’s contractual severance, guaranteed

bonus, incentive payments, COBRA coverage and tax reimbursements, all of which are due and

owing under the parties’ Agreement.




Original Complaint                                                               Page 8
    Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 9 of 45 PageID 9



       5.25    Plaintiff estimates his contractual damages to be approximately $616,591,

computed as follows:

Summary of Separation Package:

     30 Day notice period ( Sept. 13 – Oct. 13)            $ 29,167


     12 Months Severance                                   $350,000


     Guaranteed Bonus                                      $ 50,000

     12 Months COBRA @ 618.70/month                        $ 7,424

     Tax gross-up for Moving and Temporary Living          $ 30,000
     Expenses

     2019 and 2020 bonuses                                 $150,000


     Total                                                 $616,591


       5.26    On or about November 1, 2019, Plaintiff received an email from Steinbeck, CFO

of Ultravision and a member of the Board of Directors of Active International, parent company of

Ultravision. In this email, Steinbeck, on behalf of Ultravision and the Board of Directors of Active

International, made the following acknowledgments:

   A. UltraVision had run out of cash and was changing the focus of its operations to value its

       intellectual property and discontinuing the sale and manufacture of LED products.

   B. Plaintiff and all Ultravision employees were to be terminated as of September 13, 2019.

   C. Plaintiff was entitled to the severance and an additional 30 days’ compensation because

       Defendant had not given the required 30 days’ notice of Plaintiff’s termination of

       employment.




Original Complaint                                                                 Page 9
   Case 3:20-cv-01335-C Document 1 Filed 05/21/20                  Page 10 of 45 PageID 10



    D. Steinbeck further assured Plaintiff’s severance would be paid by Ultravision at its regular

        payroll intervals.

    E. COBRA payments/reimbursements were to be handled in the same manner through an

        additional monthly payment to Plaintiff of 125% for anticipated taxes.

    F. Plaintiff’s guaranteed incentive should be prorated for the term of service as a regular full-

        time employee of Ultravision from May 24, 2019 through October 25, 2018, for a total of

        154 days, or $21,095.89, to be paid on the first-year guarantee of $50,000.00.

    G. Plaintiff was entitled to a maximum of $58,000.00 in relocation of household goods and

        related costs.

        See Exhibit C.

        5.27    In the same letter, Steinbeck acknowledged that Plaintiff ’s earnings as a consultant

for UltraVision should not be viewed as an offset to Plaintiff’s contractual severance.

       5.28     Plaintiff reasonably relied on Steinbeck’s statements which represent an admission

by Ultravision of its obligations to Plaintiff under the parties’ Agreement.

        5.29.   As of today, Defendants have neglected and refused to pay Plaintiff his severance,

incentives, and other monies owed to him under the Agreement, as described in Paragraphs 5.22

and 5.25 above.

                                                    VI.

                                           FIRST COUNT

                                    BREACH OF CONTRACT

                                          (As to Ultravision)

        6.01    The foregoing paragraphs of this complaint are incorporated in this Count by

reference as if fully set forth at length herein.




Original Complaint                                                                 Page 10
   Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 11 of 45 PageID 11



        6.02    Defendant’s actions were in breach of its Agreement with Plaintiff. This breach has

caused Plaintiff to incur serious and significant financial damages.

        6.03    Plaintiff therefore seeks all the aforementioned contractual damages pursuant to the

terms of the parties’ Agreement to be paid as a lump sum.

                                                VII.

                                         SECOND COUNT

                                            ESTOPPEL

                                        (As to Both Defendants)

        7.01    The foregoing paragraphs of this complaint are incorporated herein by reference as

if fully set forth at length herein.

        7.02    Defendants through their authorized agents voluntarily acknowledged its

obligations under the Agreement, through its email from its Chief Financial Officer on November

1, 2019. Defendant is estopped from denying its obligations under the parties’ Agreement.

                                                VIII.

                                          THIRD COUNT

                                              FRAUD

                                       (as to Both Defendants)

        8.01    The foregoing paragraphs of this complaint are incorporated by reference as if fully

set forth at length herein.

        8.02    Defendants through their actions and representations omitted several material facts

regarding the mismanagement of Ultravision and the misdirection of funds. Active International

at one point recruited a headhunter to find the position for which Plaintiff was negotiating. These




Original Complaint                                                                 Page 11
   Case 3:20-cv-01335-C Document 1 Filed 05/21/20                 Page 12 of 45 PageID 12



issues were known to Defendants, who deliberately withheld this information from Plaintiff during

the parties’ contract negotiations.

       8.03     Defendants’ material omissions constitute a fraudulent withholding of material

information that should have been disclosed to Plaintiff. Consequently, Plaintiff had no way of

knowing this information, and was therefore misled and damaged by Defendants’ fraudulent

omissions.

       8.04    Defendant is liable for fraud and Plaintiff is entitled to exemplary damages.

                                                IX.

                                        JURY DEMAND

       9.1     Plaintiff requests a jury trial on the above-referenced claims.

       WHEREFORE, PREMISES CONSIDERED, Claimant prays that Respondent be cited to

appear and answer herein and that upon final arbitration hearing, Claimant have and recover the

following relief against Respondent:

       (1)     An award for actual damages, including but not limited to one year’s severance and

               guaranteed incentive payments including $350,000 for 12 month severance, a

               guaranteed bonus for $50,000, and incentive bonuses totaling 150,000;

       (2)     12 months COBRA coverage for $7,424;

       (3)     30 Day notice period totaling $29,167;

       (4)     Tax gross-up for Moving and Temporary Living totaling $30,000.

       (5)     Exemplary damages in an amount to be determined by the trier of fact;

       (6)     Pre-judgment and post-judgment interest at the maximum legal rate;

       (7)     Attorney’s fees;

       (8)     Expert’s fees, if applicable;




Original Complaint                                                                Page 12
   Case 3:20-cv-01335-C Document 1 Filed 05/21/20                Page 13 of 45 PageID 13



       (9)     All costs of these proceedings including the costs incurred in connection with

               earlier arbitration proceedings; and

       (10)    Such other and further relief to which Claimant may be justly entitled.



DATED: May 20, 2020.                         Respectfully submitted,

                                             KILGORE & KILGORE, PLLC

                                             By: /s/ Nicholas A. O’Kelly
                                             NICHOLAS A. O’KELLY
                                             State Bar No. 15241235
                                             KILGORE LAW CENTER
                                             3109 Carlisle, Suite 200
                                             Dallas, TX 75204
                                             nao@kilgorelaw.com
                                             (214) 969-9099 - Telephone
                                             (214) 953-0133 - Fax

                                             ATTORNEY FOR PLAINTIFF
                                             TERRENCE H. O’NEAL




Original Complaint                                                               Page 13
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20               Page 14 of 45 PageID 14



                              EMPLOYMENT AGREEMENT

       THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of the 24th day
of May, 2019 (the "Effective Date"), by and between Ultravision Technologies, LLC, a
Delaware limited liability company (the "Company"), having its principal office located at 4542
McEwen Road, Dallas, Texas 75234 and Terrence "Terry" Howard O'Neal, residing at 29 On
Chun Street, Suite 1657, Ma On Shan, Hong Kong (the "Employee") (each of the foregoing
individually a "Efilty" and collectively the "Parties").

                                          RECITALS

       WHEREAS, the Company desires to employ the Employee as the President and Chief
Operating Officer of the Company under the terms and conditions set forth herein; and

       WHEREAS, the Employee desires to be employed by the Company under such terms
and conditions;

        NOW, THEREFORE, in consideration of the representations, warranties and mutual
covenants set forth herein, the sufficiency and receipt of which being acknowledged by the
Parties, the Parties agree as follows:

       1.     Employment. The Company shall employee the Employee on the terms and
       conditions set forth in this Agreement.

       2.      Term. The term of employment under this Agreement shall commence as of the
       Effective Date and shall continue in full force and effect for a period of three (3) years
       thereafter (the "Initial Employment Term"), unless this Agreement is terminated at an
       earlier date pursuant to the provisions of Section 6 of this Agreement. The Employee's
       employment will be automatically renewed for additional successive one (1) year periods
       ("Renewal Terms") on the third and following anniversaries of the Effective Date, unless
       (i) the Employee or the Company, by written notice to the other Party no later than sixty
       (60) days prior to the expiration of an Employment Term (including the Initial
       Employment Term), elects not to renew this Agreement for the period following such
       Employment Term or (ii) this Agreement is terminated at an earlier date pursuant to the
       provisions of Section 6, hereof. The period during which the Employee is employed by
       the Company hereunder is hereinafter referred to as the "Employment Term."

       3.     Position and Duties.

              3.1.   During the Employment Term, the Employee shall serve as the President
      and Chief Operating Officer ("COO") of the Company, reporting to the Board of
      Managers of the Company ("Board of Managers"), and work collaboratively with the
      Chief Executive Officer ("CEO"), who also reports to the Board of Managers. In such
      position, the Employee shall have such duties, authority and responsibility as shall be
      determined from time to time by the Board of Managers, which duties, authority and
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20              Page 15 of 45 PageID 15



    responsibility are consistent with the Employee's position, including, without limitation,
    those set forth in Schedule A attached hereto.

           3.2.    The Employee shall, if requested, also serve as an officer or director of
    any subsidiary or Affiliate of the Company for no additional compensation.

           3.3.   Notwithstanding the foregoing, the Employee shall not have the authority
    to bind the Company in any transaction if inconsistent with, or contrary to, the contract
    and spending restrictions set forth in Schedule A.

             3.4.   Except as otherwise provided herein and except for illness, holidays,
    personal days, permitted vacation periods and permitted leaves of absence consistent with
    the regular practice or policies of the Company or as otherwise approved by the Board of
    Managers, the Employee agrees that during the term of his employment hereunder he
    shall devote his full business time, efforts, skill and abilities to the business of the
    Company in accordance with the lawful directions and orders of the Board of Managers
    consistent herewith and with the Employee's title, and will use his reasonable best efforts
    to promote the interests thereof, provided that the Employee may (i) take reasonable
    amounts of time to serve as a director or in some other capacity for other corporations or
    organizations. which, in the mutual opinion of the Employee and the Company, would
    benefit the Company, (ii) serve as a director or in some other capacity for other
    companies or business organizations or manage his personal investments if each such
    activity, and such activities in the aggregate, do not interfere with his duties under this
    Agreement and do not regularly involve a material amount of time, or (iii) engage in
    charitable, educational, religious, civic and similar types of activities, speaking
    engagements, attendance at seminars and similar activities, to the extent that such
    activities do not inhibit or prohibit the performance of the Employee's duties hereunder
    or inhibit or conflict with the business of the Company. Subject to the restrictions set
    forth in (ii) above, the Company acknowledges and accepts Employee's current outside
    activities and investments as set forth in Schedule C.

           3.5.   The principal place of the Employee's employment shall be the
    Company's office currently located at 4542 McEwen Road, Dallas, Dallas County, TX
    75234; provided that, the Employee will be required to travel, including internationally,
    on Company business during the Employment Term.

    4.     Compensation; Benefits; Expenses.

            4.1.    Sfil.m. In consideration of the services to be rendered by the Employee
    hereunder, including, without limitation, any services rendered by him as an officer or
    director of the Company or any Affiliates of the Company, the Company agrees to pay to
    the Employee, and the Employee agrees to accept as compensation, an annual salary of
    $350,000 (the "Base Salary") payable pursuant to the Company's normal payroll
    practices as from time-to-time in effect less any amounts owed by the Employee in


                                            2
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20             Page 16 of 45 PageID 16



    accordance with Paragraphs 4.2 or 4.4 below. The Employee's Base Salary shall be
    subject to all applicable legally or contractually required or voluntary withholding and
    other taxes. The amount of the Employee's Base Salary may be adjusted as of the first
    day of each Renewal Term following the Initial Employment Term in an amount mutually
    agreed upon by the Company and the Employee based upon a performance evaluation
    performed by the Board of Managers and discussed in person with Employee, with such
    adjustment in Base Salary being made only if the Board of Managers determines in its
    sole discretion that such an adjustment is warranted.

            4.2.  Incentive Bonus. Employee will be entitled to an incentive bonus with a
    target amount of $250,000 if Employee meets or exceeds the annual performance
    objectives and operating metrics set forth on Schedule B (the "Annual Performance
    Objectives"). If Employee exceeds 120% of the Annual Performance Objectives,
    Employee will be entitled to an additional incentive bonus of a minimum of $50,000 or
    120% of target incentive bonus. Employee shall be guaranteed an incentive bonus of
    $50,000 for 2019 and $100,000 for 2020 (the "Guaranteed Incentive Bonuses"). All
    above-referenced incentive bonuses (each an "Incentive Bonus") will be paid on normal
    bonus payment dates following year-end. Unless Employee has been terminated without
    Cause or has resigned for Good Reason within four months prior to the normal bonus
    payment date, Employee must be employed at time of payment to be eligible to receive
    the applicable Incentive Bonus. If during the 4-month period prior to the normal bonus
    payment date Employee has been terminated without Cause or has resigned for Good
    Reason, Employee shall be entitled to a prorated amount of the applicable Incentive
    Bonus based on the proportion of the year Employee was employed. If, during the first
    twenty-four (24) months after the Effective Date, Employee terminates his employment
    Without Good Reason as defined below or is terminated for Cause as defined below,
    Employee shall be obligated to repay any Guaranteed Incentive Bonuses unless
    Employee met the applicable Annual Performance Objectives for the preceding year (for
    example, if Employee terminates employment Without Good Reason in less than 24
    months and has already been paid the $50,000 Guaranteed Incentive Bonus for 2019 but
    did not meet the Annual Performance Objectives for 2019 to earn the $250,000 Incentive
    Bonus, Employee would be obligated to return the $50,000).

            4.3.     Phantom Unit Plan. Employee will be entitled to participate in a deferred
    compensation plan (the "Phantom Unit Plan"), the terms and conditions of which are set
    forth in the attached Schedule D.

           4.4.    Relocation Allowance. Subject to a maximum aggregate payment of
    $58,000, the Company will directly pay actual costs for (a) transportation of Employee's
    personal effects from Hong Kong to Dallas, Texas; (b) costs associated with termination
    charges of Employee's current Hong Kong residential lease; and (c) personal
    transportation from Hong Kong to Dallas, Texas. If there are tax ramifications to
    Employee from the foregoing payments, the Company will reimburse Employee for such



                                            3
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 17 of 45 PageID 17



    tax costs, subject to proof of such tax costs and the $58,000 aggregate maximum on
    payments. The Company will also pay up to $3,000 a month for three (3) months for
    temporary living in Dallas. Employee shall be obligate to repay all costs the Company
    pays pursuant to this section 4.3 if Employee is terminated for Cause as defined below or
    if he resigns Without Good Reason as defined below within eighteen (18) months of
    execution of the Effective Date.

            4.5.    Benefits. During the Employment Term, the Employee shall be entitled to
    participate in all employee benefit plans, practices and programs maintained by the
    Company, as in effect from time to time (collectively, "Employee Benefit Plans") on a
    basis that is no less favorable than is provided to other similarly situated executives of the
    Company, to the extent consistent with applicable law and the terms of the applicable
    Employee Benefit Plans. The Company reserves the right to amend or cancel any
    Employee Benefit Plans at any time in its sole discretion, subject to the terms of such
    Employee Benefit Plan and applicable law. At present, the Company and its Employee
    will not participate in any of the employee benefit plans of Active Media Services, Inc.
    dba Active International or its Affiliates (collectively "Active Media").

           4.6.    Vacation. During the Employment Term, the Employee shall be entitled to
    twenty (20) business days of paid vacation per calendar year (prorated for partial years)
    in accordance with the Company's vacation policies, as in effect from time to time, on a
    basis that is no less favorable than is provided to other similarly situated executives of the
    Company. Vacation days must be used in the fiscal year they are granted, may not be
    carried over to a subsequent fiscal year unless approved by Board, and have no cash
    value.

            4.7.   Reimbursement of Expenses. Subject to and in accordance with the
    Company's policies and procedures, and upon presentation of itemized accounts and
    documentation, the Company shall reimburse the Employee for reasonable and necessary
    out-of-pocket expenses (other than commuting expenses) incurred by the Employee in
    performing the duties related to his employment hereunder. Such expenses shall include,
    but shall not be limited to, reasonable and necessary out-of-pocket expenses incurred by
    the Employee for travel (other than commuting expenses), accommodations, meals and
    entertainment.

    5.      Office Facilities. The Company shall furnish the Employee with the assistance
    and the facilities necessary for the performance of his duties for the Company, including,
    but not limited to, office space and office equipment.

    6.     Termination of Employment.

           6.1.   Termination of Employment. The Employment Term and the Employee's
    employment hereunder may be terminated by either the Company or the Employee in
    accordance with the provisions of this Section 6. Upon termination of the Employee's


                                              4
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 18 of 45 PageID 18



     employment during the Employment Term, the Employee shall be entitled to the
     compensation and benefits described in this Section 6 and shall have no further rights to
     any compensation or any other benefits from the Company or any of its Affiliates.

             6.2.    Notice of Termination. Any termination or resignation of the Employee's
     employment by the Company or by the Employee, as applicable, under this Section 6
     (other than termination of employment as a result of the Employee's death or the election
     by either Party not to renew the Employment Term pursuant to Section 2) shall be given
     by notice to the other Party hereto (i) indicating whether the termination is for or without
     Cause (as defined below) or the resignation is for or without Good Reason (as defined
     below), (ii) indicating the specific termination provision in this Agreement relied upon,
     and (iii) specifying a date of termination (the "Termination Date"), which shall be thirty
     (30) days following the date of notice (or such other date as mutually agreed upon by the
     Parties), other than with respect to a termination for Cause or a resignation for Good
     Reason.

              6.3.   Accrued Rights. Upon a termination of the Employee's employment for
     any reason, the Employee (or the Employee's estate) shall be entitled to receive the sum
     of the Employee's Base Salary through the Termination Date not theretofore paid
     (payable within 30 days of the Termination Date, or such earlier date as may be required
     by applicable law); reimbursement for any unreimbursed business expenses incurred
     through the Termination Date; accrued and unused vacation; and such employee benefits
     if any, as to which the Employee may be entitled under the Company's Employee Benefit
     Plans as of the Termination Date including, without limitation, continued health and
     medical (and, if applicable, dental and vision) coverage as required under Part 6 of Title I
     of the Employee Retirement Income Security Act of 1974, as amended ("COBRA
     Coverage") (collectively, the "Accrued Amounts").

            6.4.   Termination by the Company without Cause or Resignation for Good
    Reason. The Employment Term and the Employee's employment hereunder may be
    terminated by the Employee for Good Reason or by the Company without Cause. In the
    event of such termination, the Employee shall be entitled to receive the Accrued Amounts
    and, subject to the Employee's compliance with Sections 7, 8 and 9 of this Agreement
    and his execution of a release of claims in favor of the Company, its Affiliates and their
    respective officers and directors in a form provided by the Company (the "Release"), the
    Employee shall be entitled to receive (i) continued Base Salary for twelve (12) months
    ("Severance Payments") following the Termination Date ("Severance Period") payable in
    equal installments in accordance with the Company's normal payroll practices; (ii)
    COBRA Coverage until the end of the Severance Period or until Employee becomes
    eligible for another employer's group health plan, whichever occurs first; (iii) if the
    Annual Performance Objectives are met for the year in which termination occurs, the
    Incentive Bonus pro-rated for the number of days from the start of the year until
    termination; and (iv) any remaining amounts to be paid under the Phantom Unit Plan (in


                                              5
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20              Page 19 of 45 PageID 19



     respect of rights that have vested and been exercised under the Phantom Unit Plan) on the
     date or dates such payments are required pursuant to the Phantom Unit Plan; any
     unvested or exercised rights under the Phantom Unit Plan as of the Termination Date
     shall be forfeited. If the Employee commences employment with a subsequent employer
     during the Severance Period, the Severance Payments shall not be reduced by the amount
     of compensation the Employee receives during the Severance Period from such
     subsequent employer. Following the Employee's termination of employment by the
     Company without Cause or upon the Employee's resignation with Good Reason, except
     as set forth in this Section 6.4, the Employee shall have no further rights to any
     compensation or any other benefits under this Agreement.

                   (a)     For purposes ofthis Agreement, "Cause" shall mean:

                   (i)    embezzlement, fraud or any other offense by the Employee
                   involving misuse or misappropriation of money or other property of the
                   Company;

                   (ii)    the Employee's commission of fraud, conviction of a felony (or
                   guilty or nolo contendere plea by the Employee with respect thereto), or a
                   crime that constitutes a misdemeanor involving moral turpitude if such
                   misdemeanor materially impairs the Employee's ability to perform
                   services for the Company or its Affiliates or results in material harm to the
                   Company or its Affiliates;

                   (iii)   habitual drunkenness or habitual use of illegal substances that
                   materially impairs Employee's ability to perform services for the
                   Company or its Affiliates or results in material harm to the Company or its
                   Affiliates;

                   (iv)   any gross misconduct or willful engagement in dishonesty that
                   adversely affects the business or the reputation of the Company;

                   (v)     the material breach of any code of ethics or similar material
                   policies of the Company or breach of a material obligation under this
                   Agreement;

                   (vi)   the existence of any court order or settlement agreement signed
                   and/or entered into by the Employee prohibiting the Employee's continued
                   employment with the Company;

                   (vii) the deliberate and continuous refusal to perform employment
                   duties reasonably requested by the Company; or

                   (vii) the Employee's execution of or entering into a written non-
                   competition agreement, confidentiality agreement, proprietary information


                                             6
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20            Page 20 of 45 PageID 20



                  agreement, trade secret agreement or any other similar agreement with any
                  person (other than the Company and its Affiliates) that prevent(s) the
                  Employee from working for, and/or performing his material duties for the
                  Company.

                  (b)      The Company must provide Employee with written notice of the
    existence of the circumstances providing grounds for termination for Cause promptly
    after such grounds are reasonably fully known. If the Company does not provide such
    notice to Employee within twenty (20) days after the applicable grounds for such Cause
    are reasonably fully known, then the Company will be deemed to have waived its right to
    terminate Employee for Cause with respect to such grounds. For any event constituting
    Cause that can be cured, the Employee must be given at least twenty (20) days from the
    date on which notice is provided to cure the circumstances giving rise to Cause, provided
    such matter is capable of being cured. If the Company provides termination notice and
    the Employee has not cured such circumstances within the twenty (20) day cure period,
    the Termination Date shall be the date on which the twenty (20) day cure period expires.
    For any event constituting Cause that cannot be cured, the Termination Date shall be the
    date of the termination notice.

                  (c)    For purposes of this Agreement, "Good Reason" shall mean the
    occurrence of any of the following, in each case during the Employment Term without
    the Employee's written consent:

                  (i)    a material reduction in the Employee's Base Salary other than a
                  general reduction in Base Salary that affects all similarly situated
                  executives in substantially the same proportions;

                  (ii)   a relocation of the Employee's principal place of employment by
                  more than 100 miles; or

                  (iii)  a material, adverse change in the Employee's authority, duties or
                  responsibilities (other than temporarily while the Employee is physically
                  or mentally incapacitated or as required by applicable law).

                    (iv) if any member of the Board breaches the same provisions shown as
                    "Cause" in Paragraph 6.4 (a) i, ii, iv, or v and such breach causes a
                    material dilution in the value of the Company.
                   (d)      The Employee cannot terminate his employment for Good Reason
    unless he has provided written notice to the Company of the existence of the
    circumstances providing grounds for termination for Good Reason within twenty (20)
    days of the initial existence of such grounds and the Company has had at least twentyy
    (20) days from the date on which such notice is provided to cure such circumstances. If
    the Employee does not terminate his employment for Good Reason within twenty (20)
    days after the first occurrence of the applicable grounds, then the Employee will be


                                            7
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20              Page 21 of 45 PageID 21



    deemed to have waived bis right to terminate for Good Reason with respect to such
    grounds. If Employee provides termination notice and the Company has not cured within
    the twenty (20) day cure period, the Termination Date shall be the thirtieth (30th) day
    after the date of the termination notice.

            6.5.   Termination by the Company for Cause; Resignation Without Good
    Reason. If Employee's employment shall be terminated by the Company for Cause or
    upon Employee's resignation without Good Reason, the Employee shall only be entitled
    to receive the Accrued Amounts. Following the Employee's termination of employment
    by the Company for Cause or upon the Employee's resignation without Good Reason,
    except as set forth in this Section 6.5, the Employee shall have no further rights to any
    compensation or any other benefits under this Agreement. If Employee is terminated for
    Cause or resigns Without Good Reason, Employee shall be entitled only to the Accrued
    Amounts and Employee shall be deemed to have forfeited any payments still to be made
    to Employee with respect to participation in the Phantom Unit Plan, even if rights under
    that the Phantom Unit Plan were previously vested and exercised.

            6.6.     Disability or Death.     The Employment Term and the Employee's
    employment hereunder shall terminate immediately upon the Employee's death. If the
    Employee becomes "Disabled" (as defined below) the Company may, at its option,
    terminate the Employee's employment hereunder. If the employment of the Employee is
    terminated pursuant to this Section 6.6, the Employee shall only be entitled to receive: (i)
    the Accrued Rights, and (ii) any remaining amounts to be paid under the Phantom Unit
    Plan (in respect of rights that have vested and been exercised under the Phantom Unit
    Plan) on the date or dates such payments are required pursuant to the Phantom Unit Plan;
    any unvested or exercised rights under the Phantom Unit Plan as of the Termination Date
    shall be forfeited. Following the termination of Employee's employment by reason of the
    Employee's Disability or death, except as set forth in this Section 6.6, the Employee shall
    have no further rights to any compensation or any other benefits under this Agreement.

            For purposes of this Agreement, Disability shall mean the Employee's inability,
    due to physical or mental incapacity, to substantially perform bis duties and
    responsibilities under this Agreement for one hundred eighty (180) days out of any three
    hundred sixty-five (365) day period or one hundred twenty (120) consecutive days or as
    otherwise defined in any disability insurance policy the Company determines in its sole
    discretion to obtain, in each case, in a manner consistent with applicable state and federal
    law. Any question as to the existence of the Employee's Disability as to which the
    Employee and the Company cannot agree shall be determined in writing by a qualified
    independent physician mutually acceptable to the Employee and the Company. If the
    Employee and the Company cannot agree as to a qualified independent physician, each
    shall appoint such a physician and those two physicians shall select a third who shall
    make such determination in writing. The determination of Disability made in writing to




                                             8
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 22 of 45 PageID 22



     the Company and the Employee shall be final and conclusive for all purposes of this
     Agreement.

             6.7.    Change of Control. For purposes of this Agreement, "Change of Control"
     shall mean a sale of substantially all of the assets of the Company or a capital transaction
     with one or more third parties unaffiliated with the members of the Company as of the
     Effective Date (the "Current Members") that results in the Current Members and/or their
     Affiliates no longer collectively owning 50% of the voting equity interests in the
     Company. Upon a Change of Control, Employee shall become fully vested in the
     Phantom Unit Plan and paid all amounts he is owed under the Phantom Unit Plan as and
     when the Current Members receive proceeds in respect of their equity as part of such
     Change of Control and pari passu with the amounts the Current Members receive (e.g.,
     when the Current Members receive the first 20% of the proceeds for their interests,
     Employee will receive the first 20% of his entitlement under the Phantom Unit Plan).
     Any amounts still to be paid to Employee with respect to rights under the Phantom Until
     Plan that were vested and exercised prior to the Change of Control, will be paid to
     Employee as and when the Current Members receive proceeds in respect of their equity
     as part of such Change of Control and pari passu with the amounts the Current Members
     receive, even if that results in Employee receiving payments after be would have received
     such payments absent the Change of Control.

            6.8.    Section 409A.

                   (a)    This Agreement is intended to comply with Section 409A or an
    exemption thereunder and shall be construed and administered in accordance with
    Section 409A. Notwithstanding any other provision of this Agreement, payments
    provided under this Agreement may only be made upon an event and in a manner that
    complies with Section 409A or an applicable exemption. Any payments under this
    Agreement that may be excluded from Section 409A either as separation pay due to an
    involuntary separation from service or as a short-term deferral shall be excluded from
    Section 409A to the maximum extent possible. For purposes of Section 409A, each
    installment payment provided under this Agreement shall be treated as a separate
    payment. Any payments to be made under this Agreement upon a termination of
    employment shall only be made upon a "separation from service" under Section 409A.
    Notwithstanding the foregoing, the Company makes no representations that the payments
    and benefits provided under this Agreement comply with Section 409A and in no event
    shall the Company be liable for all or any portion of any taxes, penalties, interest or other
    expenses that may be incurred by the Employee on account of non-compliance with
    Section 409A.

                 (b)     Notwithstanding any other provision of this Agreement, if any
    payment or benefit provided to the Employee in connection with his termination of
    employment is determined to constitute "nonqualified deferred compensation" within the
    meaning of Section 409A and the Employee is determined to be a "specified employee"


                                              9
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 23 of 45 PageID 23



    as defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
    until the first payroll date to occur following the six-month anniversary of the
    Termination Date (the "Specified Employee Payment Date"). The aggregate of any
    payments that would otherwise have been paid before the Specified Employee Payment
    Date shall be paid to the Employee in a lump sum on the Specified Employee Payment
    Date and thereafter, any remaining payments shall be paid without delay in accordance
    with their original schedule.

            6.9.   Cooperation. The Parties agree that certain matters in which the Employee
    will be involved during the Employment Term may necessitate the Employee's
    cooperation in the future. Accordingly, following the termination of the Employee's
    employment for any reason, to the extent reasonably requested by the Board, the
    Employee shall cooperate with the Company in connection with matters arising out of the
    Employee's service to the Company; provided that, the Company shall make reasonable
    efforts to minimize disruption of the Employee's other activities. The Company shall
    reimburse the Employee for reasonable expenses incurred in connection with such
    cooperation.

           6.10.   Exit Obligations.   Upon termination of Employee's employment at any
    time or for any reason, the Employee shall, within seven (7) business days of the
    Termination Date: (i) provide or return to the Company any and all Company property,
    including without limitation keys, key cards, access cards, identification cards, security
    devices, employer credit cards, network access devices, computers, cell phones,
    smartphones, PDAs, pagers, fax machines, equipment, speakers, webcams, manuals,
    reports, files, books, compilations, work product, e-mail messages, recordings, tapes,
    disks, thumb drives or other removable information storage devices, hard drives,
    negatives and data and all Company documents and materials belonging to the Company
    and stored in any fashion, including but not limited to those that constitute or contain any
    Confidential Information (as defined below) or Work Product (as defined below), that are
    in the possession or control of the Employee, whether they were provided to the
    Employee by the Company or any of its business associates or created by the Employee
    in connection with his employment by the Company; and (ii) delete or destroy all copies
    of any such documents and materials not returned to the Company or its Affiliates that
    remain in the Employee's possession or control, including those stored on any non-
    Company devices, networks, storage locations and media in the Employee's possession
    or control, and provide written certification of such deletion and destruction if requested
    by the Company.

    7.      Confidential Information. The Employee understands and acknowledges that
    during the Employment Term, he will have access to and learn about Confidential
    Information, as defined below. The Employee agrees that the Confidential Information
    constitutes protectable business interests of the Company and its Affiliates.

           7.1.    Confidential Information Defined.


                                            10
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 24 of 45 PageID 24



                    (a)   For purposes of this Agreement, "Confidential Information"
   includes, but is not limited to, all information not generally known to the public, in
   spoken, printed, electronic or any other form or medium, whether or not marked
   "Confidential'', whether such information was developed by Company or its Affiliates,
   Employee or by third parties, directly or indirectly related to the Company, its Affiliates
   or its Business including, without limitation, business processes, practices, methods,
   policies, plans, publications, documents, research, operations, services, strategies,
   techniques, agreements, contracts, terms of agreements, transactions, potential
   transactions, negotiations, know-how, trade secrets, computer programs, computer
   software, applications, operating systems, work-in-process, databases, manuals, records,
   articles, systems, sources of material, supplier information, vendor information, financial
   information, results, accounting information, accounting records, legal information,
   marketing information, pricing information, credit information, design information,
   specifications, payroll information, personnel information, employee lists, supplier lists,
   vendor lists, developments, reports, internal controls, security procedures, graphics,
   drawings, sketches, market studies, sales information, revenue, costs, formulae, notes,
   communications, algorithms, prototypes, product plans, designs, styles, models, ideas,
   inventions, unpublished patent applications, original works of authorship, discoveries,
   experimental processes and result, customer information, customer lists, client
   information, client lists, manufacturing information, factory lists, distributor lists, and
   buyer lists of the Company or its Affiliates or its businesses or any existing or prospective
   customer, supplier, investor or other associated third party, or of any other person or
   entity that has entrusted information to the Company in confidence. The Employee
   understands that the above list is not exhaustive, and that Confidential Information also
   includes other information that would otherwise appear to a reasonable person to be
   confidential or proprietary in the context and circumstances in which the information is
   known or used.

                   (b)       The Employee understands and agrees that Confidential
   Information includes information developed by him in the course of his employment by
   the Company as if the Company furnished the same Confidential Information to the
   Employee in the first instance. Confidential Information shall not include information
   that is generally available to and known by the public at the time of disclosure to the
   Employee; provided that, such disclosure is through no direct or indirect fault of the
   Employee or person(s) acting on the Employee's behalf.              The Employee further
   understands and acknowledges that the Company and its Affiliates have invested, and
   continues to invest, substantial time, money and specialized knowledge into developing
   its resources, creating a customer base, generating customer and potential customer lists,
   training its employees, and improving its offerings in the field of digital display and LED
   Lighting. The Employee understands and acknowledges that as a result of these efforts,
   the Company and its Affiliates have created, and continue to use and create Confidential
   Information. This Confidential Information provides the Company and its Affiliates with
   a competitive advantage over others in the marketplace.


                                            11
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20              Page 25 of 45 PageID 25



           7.2.    Disclosure and Use Restrictions.

                    (a)     The Employee agrees and covenants: (i) to treat all Confidential
    Information as strictly confidential; (ii) not to directly or indirectly disclose, publish,
    communicate or make available Confidential Information, or allow it to be disclosed,
    published, communicated or made available, in whole or part, to any entity or person
    whatsoever (including other employees of the Company and its Affiliates not having a
    need to know and authority to know and use the Confidential Information in connection
    with the business of the Company and its Affiliates, in any event, not to anyone outside of
    the direct employ of the Company and its Affiliates except as required in the performance
    of the Employee's authorized employment duties to the Company or with the prior
    consent of Board of Managers or the Chairman acting on behalf of the Company and its
    Affiliates in each instance (and then, such disclosure shall be made only within the limits
    and to the extent of such duties or consent)); and (iii) not to access or use any
    Confidential Information, and not to copy any documents, records, files, media or other
    resources containing any Confidential Information, or remove any such documents,
    records, files, media or other resources from the premises or control of the Company and
    its Affiliates except as required in the performance of the Employee's authorized
    employment duties to the Company or with the prior consent of Board of Managers or
    Chief Executive Officer acting on behalf of the Company or its Affiliates in each instance
    (and then, such disclosure shall be made only within the limits and to the extent of such
    duties or consent).

                    (b)   Nothing herein shall be construed to prevent disclosure of
    Confidential Information as may be required by applicable law or regulation, or pursuant
    to the valid order of a court of competent jurisdiction or an authorized government
    agency, provided that the disclosure does not exceed the extent of disclosure required by
    such law, regulation or order. The Employee shall promptly provide written notice of any
    such order to the Board of Managers and Chief Executive Officer.

                   (c)   The Employee understands and acknowledges that his obligations
    under this Agreement with regard to any particular Confidential Information shall
    commence immediately upon the Employee first having access to such Confidential
    Information (whether before or after he begins employment by the Company) and shall
    continue during and after his employment by the Company until such time as such
    Confidential Information has become public knowledge other than as a result of the
    Employee's breach of this Agreement or breach by those acting in concert with the
    Employee or on the Employee's behalf.

    8.     Inventions and Work Product.

            8.1.  The Employee agrees that all Inventions and Work Product initiated, made
    or conceived by the Employee, during the Employment Term, whether alone or in
    conj unction with others, that relate to the business of the Company shall be owned


                                            12




                                                                                            -rffo
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20             Page 26 of 45 PageID 26



    exclusively by the Company, and the Employee hereby assigns to the Company all right,
    title and interest he may have or acquire in all such Inventions and Work Product. The
    term "Inventions and Work Product" includes, by way of example but without limitation,
    trade secrets or other Proprietary Information, patents and patent applications, trademarks
    and trademark registrations and applications, service marks and service mark
    registrations and applications, trade names, copyrights and copyright registrations and
    applications. The Employee shall (i) promptly notify and make full disclosure to the
    Company of any Inventions and Work Product, and execute and deliver any documents
    requested by the Company to evidence or better assure title to Inventions and Work
    Product in the Company, as so requested, (ii) renounce any and all claims, including but
    not limited to claims of ownership and royalty, with respect to all Inventions and Work
    Product, (iii) assist the Company in obtaining, maintaining and enforcing for itself at its
    own expense United States and foreign patents, copyrights, trade secret protection or
    other protection of or rights in any and all Inventions and Work Product, and (iv)
    promptly execute, whether during the Employment Term or thereafter, all applications or
    other endorsements necessary or appropriate to maintain patents and other rights for, or to
    protect the title of, the Company, including but not limited to assignments of such patents
    and other rights. The Employee acknowledges that all Inventions and Work Product shall
    be deemed "works made for hire" under the Copyright Act of 1976, as amended, 17
    U.S.C. § 101. The Employee also agrees to waive all claims to moral and/or equitable
    rights in any Inventions and Work Product.:.

            8.2.    The Employee shall transfer and assign, and does hereby transfer and
    assign, to the Employer all of his rights, title and interest in and to all Inventions and
    Work Product covered by this Section 8. The Employee agrees to cooperate fully with
    the Company, at the cost of the Company both during and after the Employee's
    employment with the Company, with respect to the procurement, maintenance and
    enforcement of copyrights, patents and other intellectual property rights (both in the
    United States and foreign countries) relating to Inventions and Work Product. The
    Employee agrees that he will sign all papers, including, without limitation, copyright
    applications, patent applications, declarations, oaths, formal assignments, assignments of
    priority rights, and powers of attorney, which the Company may deem necessary or
    desirable in order to protect its rights and interests in any Inventions and Work Product.
    The Employee further agrees that if the Company is unable, after reasonable effort, to
    secure the Employee's signature on any such papers, any executive officer of the
    Company shall be entitled to execute any such papers as the Employee's agent and
    attorney-in-fact, and the Employee hereby irrevocably designates and appoints each
    executive officer of the Company as the Employee's agent and attorney-in-fact to execute
    any such papers on the Employee's behalf, and to take any and all actions the Company
    may deem necessary or desirable, in order to protect its rights and interests m any
    Inventions and Work Product, under the conditions described in this sentence.




                                            13
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20             Page 27 of 45 PageID 27



            8.3.    The Employee hereby represents that he is not bound by the terms of any
    agreement with any previous employer or other person to refrain from performing his
    duties as set forth hereunder. The Employee further represents that his performance of all
    the terms set forth in this Agreement, and of all of the Employee's duties as an employee
    of the Company, does not and will not breach any agreement to keep in confidence
    proprietary information, knowledge or data acquired by the Employee in confidence or in
    trust prior to the Employee's employment with the Company as contemplated by this
    Agreement, and the Employee will not disclose to the Company or induce the Company
    to use any confidential or proprietary information or material belonging to any previous
    employer or others.

     9.    Restrictive Covenants.

           9.1.    Non-Competition.

                    (a)     Because of the Company's and its Affiliates' legitimate business
    interest as described herein and the good and valuable consideration offered to the
    Employee (including but not limited to the Confidential Information provided to
    Employee), during the Employment Term and for the a period of twenty four (24) months
    after the last day of the Employee's employment with the Company ("Restricted
    Period"), for any reason or no reason and whether employment is terminated at the option
    of the Employee or the Company or its Affiliates, the Employee agrees and covenants not
    to engage directly or indirectly in Prohibited Activity. For purposes of this Section 9,
    "Prohibited Activity" is activity in which the Employee contributes his knowledge,
    directly or indirectly, in whole or in part, as an employee, employer, owner, operator,
    manager, advisor, consultant, agent, employee, partner, director, stockholder, officer,
    volunteer, intern or any other similar capacity to an entity engaged in the same or similar
    business as the Company or its Affiliates, including, without limitation, those engaged in
    a business that designs, builds, installs, develops, distributes, re-sells and services
    electronic signs, electronic billboards, LED digital displays, display panels, or LED light
    fixtures used to illuminate billboards. Prohibited Activity also includes activity that may
    require or inevitably requires disclosure of trade secrets, proprietary information or
    Confidential Information. Nothing herein shall prohibit the Employee from purchasing or
    owning less than five percent (5%) of the publicly traded securities of any corporation or
    entity, provided that such ownership represents a passive investment and that the
    Employee is not a controlling person of, or a member of a group that controls, such
    corporation or entity.

                   (b)     In the event of any breach of the provisions of this Section 9 .1
    hereof by Employee, the relevant restricted period shall be extended by a period equal to
    the length of time from the commencement of such violation until such time as the
    violation shall be deemed cured by the Employer in writing.

           9.2.    Non-Solicitation.


                                            14
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20               Page 28 of 45 PageID 28



                    (a)     The Employee agrees that while the Employee is employed by the
     Company and, thereafter, during the Restricted Period, Employee will not, without the
     prior written consent of the Company, directly or indirectly (a) solicit, attempt to solicit
     or cause to be solicited, directly or indirectly, any past or current employee or consultant
     of the Company or of any of its Affiliates, or (b) directly or indirectly request, cause, or
     encourage any employee or consultant of the Company or of any of its Affiliates to
     terminate their engagement or consulting relationship with the Company or of any of its
     Affiliates.

                     (b)      The Employee agrees that while the Employee is employed by the
     Company and, thereafter, during the Restricted Period, the Employee will not, without
     the prior written consent of the Company, (a) solicit, attempt to solicit or cause to be
     solicited, directly or indirectly, any actual, past, or prospective customer of the Company
     or of any of its Affiliates ("Customer"), or (b) directly or indirectly request, cause, or
     encourage any actual, past, or prospective customer of the Company or of any of its
     Affiliates, to modify, reduce, or terminate their actual or prospective customer
     relationships with the Company or any of its Affiliates, or to otherwise do business with
     any business engaged in offering services or products similar to, or competing with, or
     reasonably competing with, the services or products offered by the Company and any of
     its Affiliates.
                    (c)     If Employee breaches this Section 9.2, the relevant restricted
     period shall be extended by a period equal to the length of time from the commencement
     of such violation until such time as the violation shall be deemed cured by the Employer
     in writing.

             9.3.   Non-Defamation. The Employee agrees that, during the term of his
     employment and thereafter, Executive shall not disparage or criticize the Company, its
     Affiliates, or any of their respective principals, directors, officers, employees or
     independent contractors including without limitation taking any actions that are or could
     be harmful to the Company's goodwill with its clients, vendors, employees, independent
     contractors, the media, or the public. The Company similarly agrees that, during
     Employee's tenure and thereafter, the Company shall not disparage or criticize Employee.

            9.4.    Blue Pencil Rule. The Employee and the Company desire that the
    provisions of this Section 9 be enforced to the fullest extent permissible under the laws
    and public policies applied in each jurisdiction in which enforcement is sought. The
    Parties agree that Employee is a key Employee of the Company. If a court of competent
    jurisdiction, however, determines that any restrictions imposed on the Employee in this
    Section 9 are unreasonable or unenforceable because of duration, geographic area or
    otherwise, the Employee and Company agree and intend that the court shall enforce this
    Section 9 to the maximum extent the court deems reasonable and that the court shall have
    the right to strike or change any provisions of this Section 9 and substitute therefore
    different provisions to effect the intent of this Section 9 to the maximum extent possible.


                                             15
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20              Page 29 of 45 PageID 29



            9.5.   Notification to the Company of Subsequent Employment. Promptly after
    commencing employment with any person, firm, corporation or other entity during or
    after the Employment Term and during the Restricted Period the Employee shall notify
    the Company of the identity of such new employer and provide a description of his title
    and job duties at such new employer.

    10.      Injunctive Relief. The Employee hereby acknowledges that he is fully cognizant
    of the restrictions imposed upon him pursuant to the terms of this Agreement. Employee
    understands and agrees that, in view of the nature of the Employer's business, the
    restrictions contained in this Agreement, including without limitation the restrictions set
    forth in Sections 7, 8 and 9, are reasonable and necessary to protect the legitimate
    business interests of the Employer and that enforcement of the foregoing restrictions will
    not impose a hardship or impair Employee's ability to earn a livelihood. Employee
    recognizes that any breach of this Agreement will cause irreparable damage to Employer
    and that in the event of such breach, Employer shall have, in addition to any and all
    remedies at law and the right to recover damages, the right to an injunction, specific
    performance or other equitable relief to prevent the violation of Employee's obligations
    hereunder in a court of competent jurisdiction in Dallas, Texas. Employee agrees to
    waive any requirements for the securing or posting of any bond in connection with such a
    remedy. The prevailing party agrees to reimburse the other party for any and all expenses
    incurred by the prevailing party in any action to enforce the provisions of this Agreement,
    which expenses shall include, but not be limited to, attorneys' fees, court costs and
    investigation costs. In addition, the Company (or Affiliate or assignee as the case may
    be) shall be entitled to an accounting and payment over of all sums which Employee or
    any other party shall receive as a result of any violations of this Agreement, including,
    without limitation all compensation, profits, monies, accruals, increments and other
    benefits derived or received by the Employee as the result of any transaction constituting
    a breach of any such provision.

    11.     Representations and Warranties. The Parties represent and warrant that each is
    fully authorized and empowered to enter into this Agreement and that the performance of
    its or his obligations, as the case may be, under this Agreement will not violate any
    agreement between any such Party and any other person. The Company represents and
    warrants that this Agreement has been duly authorized by all necessary corporate action
    and is valid, binding and enforceable in accordance with its terms.

    12.    Miscellaneous

           12.1. Governing Law: Jurisdiction and Venue. Except as provided in Section
    13.2, below, this Agreement, for all purposes, shall be construed in accordance with the
    laws of the State of Texas without regard to conflicts of law principles that would result
    in the application of the laws of a State other than Texas and its arbitration law.




                                            16
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20                Page 30 of 45 PageID 30



            12.2. Arbitration. Any dispute, claim or controversy arising out of or relating to
    this Agreement or the breach, termination, enforcement, interpretation or validity thereof
    shall be determined by binding arbitration in Dallas, Texas before a panel of three (3)
    arbitrators. In addition to all other matters, the arbitrator shall have exclusive authority to
    determine any and all issues and matters relating to the scope of the arbitration, the
    arbitrability of any claim or dispute, the validity of the agreement to arbitrate, and the
    arbitrator's jurisdiction. The arbitration and the selection of the arbitrator shall be
    administered by the American Arbitration Association (AAA). The arbitrator shall have
    authority to hold hearings at any location or in any jurisdiction in aid of obtaining
    information and testimony from third-parties. Judgment on the Award or any interim
    award may be entered in any court having jurisdiction. In any arbitration arising out of or
    related to this Agreement, the arbitrator shall award to the prevailing party, if any, the
    costs and attorneys' fees reasonably incurred by the prevailing party in connection with
    the arbitration. If the arbitrator determines that a party prevailed on some, but not all of
    the claims and counterclaims, the arbitrator may award the prevailing party an
    appropriate percentage of the costs and attorneys' fees reasonably incurred by the
    prevailing party in connection with the arbitration. Each party shall pick an arbitrator
    from the AAA roster of neutrals and the two arbitrators shall pick the third arbitrator.
    Each arbitrator selected shall be a former judge or an attorney with experience as a
    partner of a major law firm and have at least ten (10) years' experience with business
    matters, business relationships and related financial matters. This clause shall not
    preclude parties from seeking provisional remedies, as provided in Section 10, above,
    from a court of competent jurisdiction as may be necessary to preserve the status quo and
    in aid of arbitration. This arbitration provision and obligation shall be governed and
    interpreted solely in accordance with the Federal Arbitration Act, 9 U.S.C. §§ 1 - 16.

           12.3. Entire Agreement. Except specifically referenced or provided herein, this
    Agreement and all attachments hereto contains all of the understandings and
    representations between the Employee and the Company pertaining to the subject matter
    hereof and supersedes all prior and contemporaneous understandings, agreements,
    representations and warranties, both written and oral, with respect to such subject matter.

            12.4. Modification and Waiver.        No provision of this Agreement may be
    amended or modified unless such amendment or modification is agreed to in writing and
    signed by the Employee and by the Company. No waiver by either Party of any breach
    by the other Party of any condition or provision of this Agreement to be performed by the
    other Party shall be deemed a waiver of any similar or dissimilar provision or condition at
    the san1e or any prior or subsequent time, nor shall the failure of or delay by either Party
    in exercising any right, power or privilege hereunder operate as a waiver thereof to
    preclude any other or further exercise thereof or the exercise of any other such right,
    power or privilege




                                              17
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20                Page 31 of 45 PageID 31



            12.5. Notices. All notices and other communications provided for herein shall
    be dated and in writing and shall be deemed to have been duly given (a) on the date of
    delivery, if delivered personally, by facsimile, receipt confirmed or by electronic
    transmission, (b) on the second following business day, if delivered by a recognized
    overnight courier service, or (c) seven days after mailing, if sent by registered or certified
    mail, return receipt requested, postage prepaid, in each case, to the party to whom it is
    directed at the following address (or at such other address as any party hereto shall
    hereafter specify by notice in writing to the other parties hereto): If intended for (a) the
    Company, c/o William Hall, 4542 McEwen Road, Dallas, Texas 75234, with a copy to
    Daniel Winikka, Esq., Loewinsohn Flegle Deary Simon LLP, 12377 Merit Drive, Suite
    900, Dallas, Texas 75251. If intended for the Employee, to the address first stated above
    with a copy to 6101 Long Prairie Road, Suite 744-54, Flower Mound Texas, 75028 and
    via email at terryhoneal@yahoo.com.

            12.6. Severability. Should any provision of this Agreement be held by a court of
    competent jurisdiction to be enforceable only if modified, or if any portion of this
    Agreement shall be held as unenforceable and thus stricken, such holding shall not affect
    the validity of the remainder of this Agreement, the balance of which shall continue to be
    binding upon the Parties with any such modification to become a part hereof and treated
    as though originally set forth in this Agreement. The Parties further agree that any such
    court is expressly authorized to modify any such unenforceable provision of this
    Agreement in lieu of severing such unenforceable provision from this Agreement in its
    entirety, whether by rewriting the offending provision, deleting any or all of the offending
    provision, adding additional language to this Agreement or by making such other
    modifications as it deems warranted to carry out the intent and agreement of the Parties
    as embodied herein to the maximum extent permitted by law. The Parties expressly agree
    that this Agreement as so modified by the court shall be binding upon and enforceable
    against each of them. In any event, should one or more of the provisions of this
    Agreement be held to be invalid, illegal or unenforceable in any respect, such invalidity,
    illegality or unenforceability shall not affect any other provisions hereof, and if such
    provision or provisions are not modified as provided above, this Agreement shall be
    construed as if such invalid, illegal or unenforceable provisions had not been set forth
    herein.

          12.7. Captions. Captions and headings of the sections and paragraphs of this
    Agreement are intended solely for convenience and no provision of this Agreement is to
    be construed by reference to the caption or heading of any section or paragraph.

            12.8. Successors and Assigns. This Agreement is personal to the Employee and
    shall not be assigned by the Employee. Any purported assignment by the Employee shall
    be null and void from the initial date of the purported assignment. The Company may
    assign this Agreement to any Affiliate or third party, including in connection with any
    merger, sale of assets, sale of stock, or any other form of transaction that pertains to all or



                                              18
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20                 Page 32 of 45 PageID 32



       part of its business, and Employee hereby consents to any such assignment.             Each
       Affiliate is an express third-party beneficiary of this Agreement.

               12.9. Survival. Sections 7, 8, 9, 10, 11 and 12 shall survive termination or
       expiration of this Agreement and all other respective rights and obligations of the Parties
       shall survive such expiration or other termination to the extent necessary to carry out the
       intentions of the Parties under this Agreement.

            12.10. Acknowledgment of Full Understanding. THE EMPLOYEE
       ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS
       AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.        THE EMPLOYEE
       ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO
       ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE
       BEFORE SIGNING THIS AGREEMENT.

               12.11. Counterparts. This Agreement may be executed in any number of
       counterparts, each of which shall be an original, but all of which together shall constitute
       one instrument. This Agreement may also be executed via facsimile, which facsimile
       shall be deemed an original. Scanned versions of signatures shall have the same force
       and effect as original signatures.

       13.     Certain Definitions

                (a)    As used herein, "Affiliate" shall refer to any Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or is under common
control with the Company. As used in this definition, the term "control," including the
correlative terms "controlling," "controlled by" and " under common control with," means the
possession, directly or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For purposes of clarify, Active Media shall be deemed an
Affiliate of the Company as well as Aral Holdings, LLC.
               (b)     As used herein, the term "Person" shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political subdivision
thereof.
       IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
above written.


                                      COMPANY:

                                      ULTRAVISION TECHNOLOGIES, LLC



                                                19
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20   Page 33 of 45 PageID 33



                            By: _ _ __ _ _ __ _ _ __
                            Name:
                            Its:



                            EMPL~

                            By       g_P:d
                                    TedNeal




                                   20
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20                  Page 34 of 45 PageID 34



                                           SCHEDULE A

                                      Duties and Restrictions
Scale Ultravision Technologies, LLC ("Ultravison" or the "Company") into a substantial player
in the LED displays and LED lighting industries and work with CEO and Board of Directors to
effectuate an increased valuation and eventual successful exit.

    • Quickly integrate and learn the technical, sales and marketing strategies of the Company
          under the mentorship of the CEO and direct guidance of the Board of Directors.
    •     Focus on order fulfillment and customer service within prescribed operating margins .
    •     Focus on sales and marketing strategies to ensure a robust customer and order pipeline.
    •     Manage to budgeted EBITDA, operating cash and valuation expectations.
    •     Manage and coordinate all activities associated with manufacturing, manufacturing
          engineering, supply chain, and materials management of Ultravision's broadly patented
          LED displays and lighting technology.
    •     Manage operations, including the performance of all department functions: Field
          Operations, Materials Management, Order Services, Customer Service, Warranty Service,
          Maintenance Service and Installation Project Management.


Primary Objective: Scale the Company into a substantial player in the LED displays and LED
lighting industries and work with CEO and Board of Directors to effectuate an increased
valuation and eventual successful exit.

Duties:

   • Quickly integrate and learn the technical, sales and marketing strategies of the Company
          under the mentorship of the CEO and direct guidance of the Board of Directors.
   • Focus on order fulfillment and customer service within prescribed operating margins .
    • Focus on sales and marketing strategies to ensure a robust customer and order pipeline.
   • Manage to budgeted EBITDA, operating cash and valuation expectations.
   • Manage and coordinate all activities associated with manufacturing, manufacturing
          engineering, supply chain, and materials management of the Company's broadly patented
          LED displays and lighting technology.
    • Manage operations, including the performance of all department functions: Field
          Operations, Materials Management, Order Services, Customer Service, Warranty Service,
          Maintenance Service and Installation Project Management. And as part of management
          of operations:
             o   Support achievement of key metrics, including quality, safety, productivity, and
                 cost through process change and improvement.



                                                 21
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20                Page 35 of 45 PageID 35



            o   Define and develop process opportunities to reduce costs and to maximize
                productivity. Create link between operational requirements and material supplier
                capabilities.
            o   Support all facets of operations with emphasis on improving productivity through
                higher efficiencies, reduced scrap, and optimized labor.
            o Define key critical parameters and develop plans to control and improve. Create
              recommendations to the Board of Managers.
   •     Such other duties and responsibilities as may be assigned by Board of Managers .



Restrictions for expenditures not in the approved budget and does not preclude customer orders
in the normal course of business:

       All contracts involving expenditures that are reasonably anticipated to exceed $50,000
       must be signed by a member of the Board of Managers, and Employee shall not have
       authority to execute such contracts on behalf of the Company without the express, prior
       written consent of a member of the Board of Managers.

       Employee shall have authority to incur expenditures provided same are expressly pre-
       approved by the Board in a budget or in accordance with pre-approved exceptions
       expressly approved by the Board. Expenditures in an aggregate value equal to or under
       $50,000 may be made by Employee with copies of all such expenditures to be promptly
       given to a member of the Board of Managers, Chief Executive Officer and Chief Financial
       Officer of the Company. All expenses in excess of $50,000 must be approved by the Board
       of Managers.




                                                22
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20   Page 36 of 45 PageID 36



                               SCHEDULED

                        Annual Performance Objectives




                                    23
Case 3:20-cv-01335-C DocumentEXHIBIT   A
                              1 Filed 05/21/20         Page 37 of 45 PageID 37



                                    SCHEDULEC

                            For Boards/Equity positions

1) Alpine Technologies - 100% equity owned by Employee. This is an agency company
   selling LED dynamic lighting fixtures for architecture and concert performances and
   energy management products only in Asia-Pacific.

2) Raffles LLC - 100% equity owned by Employee. This is only for consultancy and
board services.

3) FlexVPC - Blockchain solutions. The Employee is a Board Advisor and has a 1%
equity position and receives related fees and expenses.

4) Growth Phases LLC - Employee has a 10% equity position. This is an alliance
company where Employee is engaged in acquisitions for Private Equity. Employee is
not and will not be engaged in business area of Company.




                                         24
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20                  Page 38 of 45 PageID 38



                                          SCHEDULED

                                        Phantom Unit Plan



Employee shall be entitled to participate in the creation of Company operational value through a
"Phantom Unit Right" as described below. Capitalized terms not otherwise defined below have
the meanings given to such terms in the Employment Agreement. Employee's rights in respect
of the Phantom Unit Right are subject to all terms of the Employment Agreement, including, but
not limited to, forfeiture under certain circumstances, dispute resolution provisions, and
governing law.

Phantom Unit Right. As of the Effective Date, Employee will be granted a 3% participation
Phantom Unit Right that, upon exercise in whole and subject to vesting and payment terms set
forth herein, would entitle Employee to a total amount equal to 3% of the Company Operational
Value as defined below. The Phantom Unit Right is subject to dilution if the member interests in
the Company as of the Effective Date are diluted after the Effective Date as a result of any
capital transaction. For instance, if there is an equity infusion that results in the member interests
as of the Effective Date being diluted 20%, then the 3% participation right similarly would be
diluted and Employee would thereafter be entitled (upon exercise and vesting of the Phantom
Unit Right) to an amount equal to 2.4% (3% diluted by 20%) of the Company Operational Value.

Term and Exercise Rights. The Phantom Unit Right can be exercised at any time in whole or in
part provided that Employee must exercise a minimum of 10% of the Phantom Unit Right on
each partial exercise date. Once the Phantom Unit Right is exercised in whole or in part, the part
exercised is fixed (and paid out subject to vesting and the payment schedule below) and only the
unexercised portion of the Phantom Unit Right is subject to Company Operational Value
appreciation/depreciation in future periods. There shall be no cost to Employee to exercise the
Phantom Unit Right. Any portion of the Phantom Unit Right not exercised within ten (10) years
after the Effective Date will be forfeited.

Vesting and Payout. The Phantom Unit Right is subject to vesting requirements before exercise
and payout as follows:

   •   Vesting: To vest under the following schedule, Employee must be employed by the
       Company as of the date of the vesting event.
           o Change of Control Event: Full vesting.

           o Other:

                       25% to vest at the end of the 12th month after the Effective Date

                       An additional 25% to vest at the end of the 24th month after the Effective
                       Date


                                                 25
 Case 3:20-cv-01335-C DocumentEXHIBIT   A
                               1 Filed 05/21/20                 Page 39 of 45 PageID 39



                   •   An additional 25% to vest at the end of the 36th month after the Effective
                       Date

                   •   Remaining 25% to vest at the end of the 48th month after the Effective
                       Date.
    • Payout:

           o   Non-Change of Control Event: Vested amount at time of exercise to be paid in
               three (3) equal payments. First payment to be made within six (6) months after
               exercise, second payment to be made on or before twelve (12) months following
               the first payment, and third payment to be made on or before twelve (12) months
               after the second payment. Interest to accrue and be paid on vested amount after
               the first payment at a per annum rate equal to the mid-term applicable federal rate.

           o   Change of Control Event: Payments will be made to Employee as and when the
               Current Members receive proceeds in respect of their equity as set forth in section
               6. 7 of the Employment Agreement.

Company Operational Value. Unless there has been a capital infusion or Change of Control (as
defined below), Company Operational Value will be annual EBITDA from operations (annual
EBITDA backing out and excluding any effects of any intellectual property litigation
proceedings) times a multiple of seven (7). Company Operational Value will be determined at
the end of each calendar year. If there has been a capital transaction resulting in the issuance of
equity in the Company exceeding 10% during the calendar year, the Company Operational Value
will be the greater of (i) the annual EBITDA from operations times the multiple of seven (7) as
noted above, and (ii) the implied equity value of the Company from the equity transaction.
Notwithstanding the foregoing, if there is a Change of Control, the Company Operational Value
will be deemed to be the implied equity value of the Company from the Change in Control
transaction.




                                               26
   Case 3:20-cv-01335-C DocumentEXHIBIT   B
                                 1 Filed 05/21/20                     Page 40 of 45 PageID 40


Begin forwarded message:

From: "Gary M. Steinbeck" <Gary.Steinbeck@activeinternational.com>
Date: November 1, 2019 at 10:34:38 AM EDT
To: "Terry H. O'Neal" <terryhoneal@yahoo.com>
Cc: Alan Elkin <Alan.Elkin@activeinternational.com>, Jay Santamaria
<Jay.Santamaria@activeinternational.com>
Subject: Severance


Dear Terry:

On behalf of the Board of Managers of Ultravision Technologies, LLC (“UVT”), I am writing to provide you
with an overview of the Board’s position regarding the status and interpretation of the severance
provision of your employment agreement with UVT.

The Board’s Findings

On September 12, 2019, you were notified that UVT had run out of cash and was changing the focus of its
operations to maximize the value of its intellectual property and discontinuing the sale and manufacture
of LED products. You and all employees were separated from the UVT as of September 15, 2019 with
notification to that effect on September 13, 2019.

In this regard, the Board agrees that you did not receive 30 days’ notice as prescribed by your employment
agreement. Under the employment agreement this would amount to an additional 30 days’ compensation
being added to the 12 months’ severance to which you are entitled.
The Board believes that the manner of payment of severance is clearly prescribed by the Agreement and
that this severance will be paid by UVT’s at its regular payroll intervals.

The Board also finds that COBRA payments/reimbursements are to be handled in the same
manner. Because UVT is not able to make your Cobra payments directly to ADP Total Source, UVT will
provide an additional monthly payment to you of 125% of the Cobra premium so that on a net tax basis
you should receive a payment which approximates the Cobra premium.

With respect to the guaranteed incentive that the agreement stipulates, it is the Board’s interpretation
that this is a minimum guarantee of a stated, performance-based incentive plan and payments under the
plan are subject to the plan guidelines. In this instance, the Board finds that these payments should be
prorated for the term of your service as a regular full-time employee of UVT. That service commenced on
May 24, 2019 and terminated on October 25, 2019 yielding 154 days or $21,095.89 due on the first-year
guarantee of $50,000. For purpose of this calculation, the period on which you provided consulting
services to UVT via your company Alpine Technologies has been considered as additional service time.

The employment agreement with UVT is clear on relocation and living expenses, which the Board
interprets to include meals. Under the agreement, you are entitled to a maximum of $58,000 in relocation
of household goods and related costs, including any statutory taxes thereon, and three months of
temporary living at $3,000 per month. It is the Board’s understanding that such amounts have been paid,
although should any amounts remain open, please provide an accounting and an adjustment will be made
if appropriate.
   Case 3:20-cv-01335-C DocumentEXHIBIT   B
                                 1 Filed 05/21/20                        Page 41 of 45 PageID 41




Discussion and Interpretation by the Board

As you are aware, UVT currently has limited financial resources. While the Board will honor the agreement
as stipulated above, it cannot do so until cash is once again in house.

While it is expected that the existing Cobra plan will continue to be provided by ADP Total Source, the
Board will authorize equivalent payments to be included in severance payments for another medical plan
should you determine to obtain coverage from another provider.

The Board takes the view that the six weeks that you were paid as a consultant to UVT at $10,000 per
week is not an offset to be taken against the severance amounts otherwise due to you.

An analysis of the severance due to you is attached.

The Board will process severance payments to you as part of UVT’s regular payroll processing when UVT
has the financial ability to fund such a payroll.

The Board will calculate interest on any gaps in payments and add it to the final reconciliation of the
severance payments when your final payment is calculated. The Board will use LIBOR plus 1.0% as an
annualized interest rate for this calculation.

Summary

I hope that our position is now clarified and encourage you to continue to engage in this dialogue and use
this interpretive document as our assurances that what is owed to you by UVT will be paid when the
company is once again solvent. You know the Board is working towards that end. There are, however,
no guarantees that UVT will not be forced into a Chapter 7 or Chapter 11 filing by its many creditors.

If you still believe there is an issue that is subject to arbitration under the terms of your Agreement, please
let me know, or have your attorney contact me so I can arrange for counsel for UVT. Please do not contact
Dayna Frank, as she has no legal standing or authority from the Board to represent UVT at this time.
Thank you very much and do not hesitate to reach out with any questions, or to continue our dialogue.


Regards,

Gary M. Steinbeck
Chief Financial Officer on Behalf of Ultravision Technologies, LLC
   Case 3:20-cv-01335-C DocumentEXHIBIT   C
                                 1 Filed 05/21/20               Page 42 of 45 PageID 42




                                                                            Nicholas A. O’Kelly
                                                                            nao@kilgorelaw.com
                                                                            214-379-0827 direct
                                                                            214-379-0848 fax

                                     September 13, 2019

Via Email: Alan.Elkin@activeinternational.com
Alan Elkin, CEO
Active International, Inc.
One Blue Hill Plaza
Pearl River, NY 10965

Via Email: bhall@uvintmail.com
William Hall, CEO
Ultravision Technology, LLC
4542 McEwen Street
Farmers Branch, Texas 75244

       Re:    Terry O’Neal/Ultravision International LLC

Gentlemen:

       I have been retained by Mr. Terry O’Neal to advise him in connection with his
employment agreement with your company, Ultravision Technologies, LLC. (“Ultravision”)
dated May 24, 2019.

        I am aware of the ongoing discussions between Mr. O’Neal, Ultravision, and Active
International (“Active”) and do not wish to disturb them. At this point, my role is as consultant
rather than legal representative. The purpose of this letter is to introduce myself, memorialize
the current status of the discussions, and outline the terms of Mr. O’Neal’s future role with
Ultravision under the current circumstances.

        On September 11, 2019, Mr. O’Neal was informed in a conference call with Mr. Mel
Lazar and Mr. Gary Steinbeck that Ultravision is terminating Mr. O’Neal’s employment
effective September 13, 2019. In this conference call, it was confirmed that Mr. O’Neal is not
being terminated “for cause” as the term is defined in his Employment Agreement with
Ultravision.

        In that same conference call, Mr. Lazar, speaking on behalf of Ultravision and Active
International, acknowledged the Company’s contractual obligations as defined under Mr.
O’Neal’s Employment Agreement regarding Mr. O’Neal’s severance, back pay, and
unreimbursed expenses. Mr. Lazar also confirmed that following his separation from
Ultravision, Mr. O’Neal will not be bound by the “Non-Compete” clause in Paragraph 9 of the
Agreement.
   Case 3:20-cv-01335-C DocumentEXHIBIT   C
                                 1 Filed 05/21/20              Page 43 of 45 PageID 43




        Mr. O’Neal also reports that during the same conference call, Mr. Lazar made reference
to the mismanagement of certain funds within Ultravision by certain principals. This
mismanagement of funds took place before Mr. O’Neal joined the company and during the time
which Mr. O’Neal’s employment agreement was being negotiated. This information was not
disclosed during the contract negotiations with Mr. O’Neal. Without any further elaboration,
these facts constitute “good reason” (as this term is defined under the Employment Agreement)
for Mr. O’Neal to resign from Ultravision without risk of forfeiture of severance.

       Finally, Mr. O’Neal has been advised that he will not be paid for the period ending
September 13, 2019. He has also been informed that he will not receive his reimbursable
business expenses which are in excess of $29,005. These events allow Mr. O’Neal to resign his
employment for good reason under the Agreement.

      This letter will serve as written notice by Mr. O’Neal of his intent to terminate his
employment for good reason, and is being made within 20 days of his receiving initial
knowledge of the existence of such breach pursuant to paragraphs 6.4 (b), (c) and (d) of the
Employment Agreement.

        Notwithstanding the above, Mr. O’Neal has conveyed to Mr. Lazar and Mr. Steinbeck his
desire to amicably separate from Ultravision on good terms and in support of its parent company,
Active International, in its efforts to wind down the business and act as trusted agent and work
on behalf of the equity and debt holders of the company.

       Mr. O’Neal has directed me to propose the following terms:

       (A) Mr. O’Neal will serve as an Active International Consultant on a month-to-month
    basis up until December 31, 2019, to assist in the orderly wind-down of Ultravision’s
    business. During this time, Mr. O’Neal will be paid his agreed-upon salary of $350,000 with
    continued health insurance whether under COBRA or paid for separately by Active;

       (B) Severance - Upon conclusion of these consulting services, Active International will
    pay Mr. O’Neal $350,000 in severance, which will be paid in one lump sum in lieu of
    regular pay periods, as business may discontinue, and/or Ultravision may file bankruptcy;

        (C) Guaranteed 2019 Bonus – Upon conclusion of these consulting services, Active
    International will pay Mr. O’Neal a $50,000 bonus will be paid in one lump sum in lieu of in
    regular pay periods as business may discontinue and/or Ultravision may file bankruptcy;

       (D) Unpaid vacation days be paid upon signing of this agreement;

       (E) All business expenses be reimbursed - past, current, and until December 31, 2019;

       (F) All temporary living expenses be reimbursed;
   Case 3:20-cv-01335-C DocumentEXHIBIT   C
                                 1 Filed 05/21/20              Page 44 of 45 PageID 44




       (G) All moving expenses up to $58,000 be paid directly AND to include any lease
    cancellation charges for his Dallas apartment not foreseen in the original agreement;

       (H) 12 months of insurance coverage whether under COBRA or paid for separately; and

      (I) Active International to pay $10,000 for legal fees in conjunction with this
    employment agreement.

       These terms will be set forth in a separate consulting agreement between Mr. O’Neal and
Active International. Considering the recent events and the potential shutdown of Ultravision,
Mr. O’Neal must respectfully insist that Active International provide a written guarantee of
Ultravision’s obligations under Terms (A) through (H) above. These are essentially the same
terms to which the parties agreed, principally Active International and Mr. O’Neal, under the
signed Employment Agreement. It was Active International who sought out Mr. O’Neal as early
as June, 2018, and negotiated his employment agreement’s terms and conditions on behalf of
Ultravision. Mr. O’Neal does not seek any additional compensation than what was previously
negotiated, despite obvious disruption to his career and probable damage to his reputation.

       Mr. O’Neal would like to reach an agreement as soon as possible and begin acting in a
consultant capacity while searching for new employment unencumbered by the restrictive
covenants set forth in the current agreement. Mr. O’Neal would also request that Mr. Mel Lazar
and Mr. Alan Elkin provide a positive professional reference for potential future employers. Mr.
Lazar and Mr. Elkin shall state that Mr. O’Neal’s separation from the company was on good
terms and that his separation from the company was due solely to business discontinuation that
was unforeseen by Mr. O’Neal. Mr. O’Neal would also request a separate letter stating that he is
not bound by any Non-Competition restrictive covenant and is free is seek employment with any
company without restriction.

        If these terms are acceptable, then please indicate your acknowledgment and agreement
in the space provided below and return it to my attention.

                                    Sincerely,




                                    Nicholas A. O’Kelly.



                   [Agreement and Acknowledgements to follow on Page 4]
   Case 3:20-cv-01335-C DocumentEXHIBIT   C
                                 1 Filed 05/21/20           Page 45 of 45 PageID 45




Acknowledged and Agreed, this __day of September, 2019


________________________________
Alan Elkin, CEO, Active International
Authorized Representative



Acknowledged and Agreed, this___ day of September, 2019



_________________________________
William Hall, CEO, Ultravision
Authorized Representative



CC:   Mr. Arthur Wagner (Via email: arthur.wagner@activeinternational.com)
      Mr. Mel Lazar (Via email: mlazar@melvinlazar.com)
      Mr. Gary Steinbeck (Via email: gary.steinbeck@activeinternational.com)
      Mr. Daniel Winikka, Esq. (Via email: danw@lfdslaw.com)
